                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

KENNETH N. MILLER,

                       Plaintiff,                                         8:18CV149

                                                         THIRD AMENDED ORDER SETTING
        vs.                                                   FINAL SCHEDULE FOR
                                                             PROGRESSION OF CASE

UNION PACIFIC RAILROAD COMPANY,
a Delaware Corporation;

                       Defendant.



       This matter comes before the court on the parties’ Joint Motion to Extend Deadlines (Filing
No. 42). After review of the motion, the Court finds good cause to extend the case progression
deadlines. Accordingly,

       IT IS ORDERED that the parties’ Joint Motion to Extend Deadlines (Filing No. 42) is
granted, and the follow case progression deadlines shall apply:

       1)      The jury trial of this case remains set to commence before Robert F. Rossiter, Jr.,
               United States District Judge, in Courtroom 4, Roman L. Hruska Federal
               Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on May 11,
               2020, or as soon thereafter as the case may be called, for a duration of five (5) trial
               days. This case is subject to the prior trial of other civil cases that may be scheduled
               for trial before this one. Jury selection will be held at the commencement of trial.

       2)      The Pretrial Conference remains scheduled before the undersigned magistrate
               judge on May 1, 2020, at 10:00 a.m., and will be conducted in chambers. The
               parties’ proposed Pretrial Conference Order and Exhibit List(s) must be emailed to
               nelson@ned.uscourts.gov, in Word format, by 3:00 p.m. on April 24, 2020.

       3)      The deadline for completing written discovery under Rules 33, 34, and 36 of the
               Federal Rules of Civil Procedure is September 16, 2019. Motions to compel
               discovery under Rules 33, 34, and 36 must be filed by October 1, 2019.
               Note: A motion to compel, to quash, or for a disputed protective order shall not be
               filed without first contacting the chambers of the undersigned magistrate judge to
               set a conference for discussing the parties’ dispute.
         4)       The deadlines for identifying expert witnesses expected to testify at the trial, and to
                  complete expert disclosures,1 (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)),
                  and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                             November 1, 2019
                            For the defendant:                             November 15, 2019
                            Plaintiff’s rebuttal:                          December 31, 2019

         5)       The deposition deadline is September 16, 2019.

         6)       The deadline for filing motions to dismiss and motions for summary judgment is
                  November 15, 2019.

         7)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is December 31, 2019.

         8)       Motions in limine shall be filed seven (7) days before the pretrial conference. It is
                  not the normal practice to hold hearings on motions in limine or to rule on them
                  prior to the first day of trial. Counsel should plan accordingly.

         9)       The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         10)      All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge, including all requests for changes of trial dates.
                  Such requests will not be considered absent a showing of due diligence in the timely
                  progression of this case and the recent development of circumstances, unanticipated
                  prior to the filing of the motion, which require that additional time be allowed.

         Dated this 24th day of July, 2019.

                                                                 BY THE COURT:

                                                                 s/ Michael D. Nelson
                                                                 United States Magistrate Judge




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.

                                                          -2-
